[Cite as State v. Younker, 2012-Ohio-2532.]




              IN THE COURT OF APPEALS FOR GREENE COUNTY, OHIO

STATE OF OHIO                                        :

        Plaintiff-Appellee                           :            C.A. CASE NO.        2011 CA 33

v.                                                   :            T.C. NO.    10CR366

JENIFER L. YOUNKER                                   :            (Criminal appeal from
                                                                   Common Pleas Court)
        Defendant-Appellant                          :

                                                     :

                                              ..........

                                              OPINION

                         Rendered on the       8th       day of    June      , 2012.

                                              ..........

ELIZABETH A. ELLIS, Atty. Reg. No. 0074332, Assistant Prosecuting Attorney, 61 Greene
Street, Xenia, Ohio 45385
        Attorney for Plaintiff-Appellee

DANIEL E. BRINKMAN, Atty. Reg. No. 0025365, Suite 2000 Liberty Tower, 120 West Second
Street, Dayton, Ohio 45402
        Attorney for Defendant-Appellant

JENIFER L. YOUNKER, #W081-191, Dayton Correctional Center, P. O. Box 17399, Dayton,
Ohio 45417
      Defendant-Appellant

                                              ..........
                                                                                             2

PER CURIAM:

       {¶ 1}    Jenifer Younker was originally charged by indictment with five separate counts –

count one: Conspiracy to Commit Trafficking in Cocaine, a second degree felony, in violation of

R.C. 2923.01(A)(2) and R.C. 2925.03(A)(1); count two: Trafficking in Cocaine, a first degree

felony, in violation of R.C. 2925.03(A)(1); counts three and four: Trafficking in Cocaine, second

degree felonies, in violation of R.C. 2925.03(A)(1); and count five: Complicity to Trafficking in

Cocaine, a third degree felony, in violation of R.C. 2923.03(A)(2) and R.C. 2925.03(A)(1).

       {¶ 2}    The parties entered into a plea agreement in which Younker pled guilty to count

one, as charged, and to counts three and five, which were amended to Trafficking in Cocaine, a

fourth degree felony, in violation of R.C. 2925.03(A)(1). The State agreed to dismiss counts two

and four. The court sentenced Younker to four years in prison on count one, to run concurrently

with two eighteen-month sentences for counts three and five.

       {¶ 3}    Appointed counsel filed a notice of appeal on June 8, 2011. On January 9, 2012,

counsel filed an Anders brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967), stating that he could find no meritorious issues for appellate review. By

magistrate’s order on January 18, 2012, we notified Younker that her counsel had filed an Anders

brief and of the significance of that brief. The order advised Younker of her right to file a pro se

brief within sixty days. Younker did not file a pro se brief.

       {¶ 4}    Younker’s counsel identified two possible issues for appeal. First, he raises that

“the trial court failed to comply with all applicable rules and statutes in imposing the sentence,

which is clearly and convincingly contrary to law.” Second, he raises that “the trial court abused

its discretion in sentencing the defendant to four years in prison.”
                                                                                              3

       {¶ 5}    Younker’s sentence is neither contrary to law nor an abuse of discretion. “The

overriding purposes of felony sentencing are to protect the public from future crime by the

offender and others and to punish the offender.” R.C. 2929.11(A). The Supreme Court of Ohio

enumerated a two-step process for appellate review of criminal sentencing. State v. Kalish, 120

Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124. First, the appellate court considers whether the

trial court complied with all applicable rules and statutes. Id. at ¶ 4. Second, when the sentence is

not contrary to law, it will be reviewed under the abuse of discretion standard. Id. A sentence is

not an abuse of     discretion unless a sentence is grossly unsound, unreasonable, illegal or

unsupported by the evidence. State v. Saunders, 2d Dist. Greene No. 2009 CA 82,

2011-Ohio-391, ¶ 12.

       {¶ 6}    The trial court expressly stated that it had balanced the seriousness and

recidivism factors under R.C. 2929.12. Trial courts do not need to make further findings to

demonstrate that they have considered the factors. State v. Watkins, 186 Ohio App.3d 619,

2010-Ohio-740, 929 N.E.2d 1072, ¶ 39 (2d Dist.). The trial court emphasized the seriousness of

Younker’s drug dealing activities, and that Younker’s co-defendant received a harsher sentence

of sixteen years. Furthermore, the transcript of the sentencing hearing demonstrates that the trial

court considered Younker’s status as a mother, as well as her efforts to educate herself and

maintain employment, when imposing a lighter sentence. This court has recognized that a trial

court enjoys “full discretion to impose any sentence within the authorized statutory range, and the

court is not required to make any findings or give its reasons for imposing maximum, consecutive

or more than minimum sentences.” Saunders at ¶ 10. After considering the applicable rules and

statutes, the court imposed a four year sentence, well within the statutory range of two to eight
                                                                                          4

years. Furthermore, count one, Conspiracy to Commit Trafficking in Cocaine, a second degree

felony, carried a presumption of imprisonment. Younker’s sentence was not contrary to law, and

the trial court did not abuse its discretion in imposing her sentence.

          {¶ 7}   Pursuant to our responsibilities according to Anders, we have conducted an

independent review of the entire record and have found no error with arguable merit. We agree

with the assessment of the appointed counsel that there is no meritorious issue to present on an

appeal.

          {¶ 8}   The judgment of the lower court is affirmed.

                                            ..........

GRADY, P.J., FAIN, J., and DONOVAN, J., concur.

Copies mailed to:

Elizabeth A. Ellis
Daniel E. Brinkman
Jenifer L. Younker
Hon. Stephen A. Wolaver